Citation Nr: 1526985	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  07-01 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In September 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The Board previously remanded the appeal in April 2011, January 2013, July 2013, January 2014, and September 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is cognizant that this longstanding appeal has already been remanded on a number of occasions for additional development, to include efforts to verify the Veteran's claimed in-service right knee injury.  Unfortunately, the Board finds that once again remand is necessary as the remand instructions in the most recent remand were not fully carried out.

Specifically, the September 2014 remand directed that an additional request be made, using the Veteran's service number, directly to Bad Nauheim Dispensary for any available relevant treatment records regarding the Veteran's alleged involvement in a motor vehicle accident and right knee injury in service, occurring approximately between July and September 1962, or July and September 1963.  If such records could not be requested without narrowing down the timeframe of the accident to a shorter time period, the Veteran was to be informed of this fact and notified that unless he could provide more detailed information regarding the date of the alleged accident, VA could not attempt to locate any additional documents.  All attempts to obtain these records were to be clearly documented in the claims file.

There is no indication in the record that this action was taken.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Using the Veteran's service number, [redacted], make additional requests directly to Bad Nauheim Dispensary for any available relevant treatment records regarding the Veteran's alleged involvement in a motor vehicle accident and right knee injury in service, occurring approximately between July and September 1962, or July and September 1963.

If such records cannot be requested without narrowing down the timeframe of the accident to a shorter time period, the Veteran should be informed of this fact and should be notified that unless he can provide more detailed information regarding the date of the alleged accident, VA cannot attempt to locate any additional documents.  At the time of the alleged accident, the Veteran states that he was in the 3rd Medium Tank Battalion, 32nd Armor, 3rd Armor Division.  All attempts to obtain these records should be clearly documented in the claims file.

2.  Readjudicate the claim in light of the additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to respond before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




